           Case 2:19-cr-00133-APG-VCF Document 243 Filed 04/07/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     KEVIN D. SCHIFF
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
 5   FAX: (702) 388-5087
     Kevin.Schiff@usdoj.gov
 6   Attorneys of the United States

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA                             2:19-cr-00133-APG-VCF
 9
                              Plaintiff,              Stipulation to Continue Sentencing
10
                   vs.                                (third request)
11
      RENEA BARNES (9),
12    aka “Renea Valdez,”

13                           Defendant.

14
                It is stipulated and agreed, by and between Christopher Chiou, Acting United
15
     States Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United
16
     States of America and Mace Yampolksy, Esq., counsel for defendant Renea Barnes;
17
                That the sentencing scheduled in this matter for April 13, 2021, be vacated and
18
     continued for a period of not less than 180 days. This stipulation is entered into for the
19
     following reasons:
20
                1. The parties agree to the continuance;
21
                2. Defendant is currently out of custody and does not object to the continuance;
22
                3. The parties are continuing to work on, and gather materials relating to
23
     sentencing;
24
                4. This is the third request for continuance.
     Case 2:19-cr-00133-APG-VCF Document 243 Filed 04/07/21 Page 2 of 3




 1
        DATED this 6th day of April, 2021.
 2
                                     CHRISTOPHER CHIOU
 3                                   United States Attorney

 4                                   /s/ Kevin Schiff
                                     Kevin D. Schiff
 5                                   Assistant United States Attorney

 6                                   /s/ Mace Yampolsky
                                     Mace Yampolsky, Esq.
 7                                   Counsel for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                     2
          Case 2:19-cr-00133-APG-VCF Document 243 Filed 04/07/21 Page 3 of 3




 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA                            2:19-cr-00133-APG-VCF
 3
                            Plaintiff,                Order to Continue Sentencing
 4
                    vs.                               (second request)
 5
      RENEA BARNES (9),
 6    aka “Renea Valdez,”

 7                          Defendant.

 8                                        I.        Findings of Fact

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds:

11             1. The parties agree to the continuance;

12             2. Defendant is currently out of custody and does not object to the continuance:

13             3. The parties are continuing to work on, and gather material relating to
14   sentencing;
15             4. This is the second request for continuance.
16                                        II.       Order
17        It is ordered the sentencing currently scheduled for April 13, 2021, be vacated
18        and continued to November 9, 2021 at the hour of 9:00 a.m. in courtroom 6C.
19

20                                              IT IS SO ORDERED
21                                              ________________________________________
                                                THE HONORABLE ANDREW P. GORDON
22                                              UNITED STATES DISTRICT JUDGE
23                                             DATED: April 7, 2021
24
                                                3
